sn-rt
                                 ELECTRONIC RECORD




COA #      12-13-00333-CR                         OFFENSE:        1


           Wilbert Walker v. The State of
STYLE:     Texas                                  COUNTY:         Houston

COA DISPOSITION:        AFFIRMED                  TRIAL COURT:    349th District Court


DATE: 04/30/2015                   Publish: YES   TC CASE #:      12CR-115




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Wilbert Walker v. The Stat*? of Texas        CCA#               Sl£~IS
         PR0 S£                       Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         T^/vs^D                                       JUDGE:

DATE:      Of/fr/jpV                                   SIGNED:                           PC:

JUDGE:      fdfa Lua^C^—                               PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD